Citation Nr: 1634506	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  10-03 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for jaw malalignment.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2015, the claim was remanded for further development.  Unfortunately, this case requires additional development prior to further appellate consideration.  


REMAND

The Veteran seeks service connection for jaw malalignment for the purpose of receiving dental treatment under 38 C.F.R. § 3.381 (2015).  He contends that an in-service extraction of tooth number 29 led to jaw malalignment.  Letters, dated in January 2010 and June 2015 from W. E. F., D.D.S. and S. E., D.M.D., Ph.D. have been submitted in support of the Veteran's claim.  

In June 2015, the Veteran reported that he had also received dental treatment from T. K., D.M.D.  That doctor's records have not been requested for association with the claims folder.

A pre-requisite for receiving VA dental treatment under 38 C.F.R. § 3.381 is a VA dental examination.  VA will adjudicate a claim for service connection of a dental condition for treatment purposes, after the Veterans Health Administration determines a veteran meets the basic eligibility requirements of §17.161.  38 C.F.R. § 3.381 (2015).  

Pursuant to the previous remand, VA scheduled the Veteran for a November 2015 examination of the temporomandibular joint.  However, he did not report for that examination.  He reported for a subsequent VA examination which was unrelated to the current issue.  

In April 2016, the Veteran stated that he had been unable to report for the November 2015 examination due, in part, to distance and hazardous winter driving conditions.  However, he suggested that he was willing to report for a VA examination of the temporomandibular joint.  

In light of the foregoing, the Board is of the opinion that additional development of the record is warranted prior to further appellate consideration.

Accordingly, the case is remanded for the following action:

1.  Ask the Veteran for the name and address of T. K., D.M.D.  Also ask him for the dates that he was treated by that doctor.  Then contact that doctor directly and request copies of the Veteran's dental records.  A failure to respond or a negative reply to any request must be noted in writing and associated with the Veteran's electronic claims file.  If the dental treatment was performed by or through an entity affiliated with the federal government, efforts to obtain the records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of the records must be verified by each federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(2015).  If the requested records are associated with treatment by or through an entity unaffiliated with the federal government, and are not obtained, notify the Veteran and representative in accordance with the provisions of 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

2.  Then, schedule the Veteran for a dental examination to determine the nature and extent of any dental disability found.  The examiner must review the claims file and should note that review in the report.  For each dental disability diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current dental or jaw disability, is related to service, or to specifically, the extraction of tooth 29 or tooth 32.  The examiner must address the letters, dated in January 2010 and June 2015 from W. E. F., D.D.S. and S. E., D.M.D., Ph.D..  The examiner must also address any records or opinions which may be submitted by T. K., D.M.D.  The examiner must also provide an opinion as to whether the Veteran meets the basic eligibility requirements for dental treatment under 38 C.F.R. § 17.161.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit any additional evidence or argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

